Citation Nr: 0200888	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  98-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Determination of evaluation of paranoid schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein service connection was 
established for schizophrenia, assigning a 30 percent rating 
effective from June 25, 1992, the date of his reopened claim.  
The veteran appealed this evaluation.  

In a June 2000 decision, the Board increased the veteran's 
evaluation for schizophrenia to 70 percent effective from 
April 20, 1999, and denied an evaluation in excess of 30 
percent for schizophrenia prior to April 20, 1999.  The 
veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  The parties, in a Joint 
Motion for Remand argued that the provisions of VCAA as to 
notification and duty to assist were applicable to this case 
under the holding in Holliday v. Principi, 14 Vet. App. 280 
(2001).  In a March 2001 order, the Court granted the Joint 
Motion for Remand and vacated the Board's June 2000 decision.  

The issue of evaluation of schizophrenia is reflected on the 
first page of this decision in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the Court 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, which 
describes the present case, and a claim for an increased 
rating of a service connected disability.  The Court held 
that where the issue involves an appeal, which has been 
developed from the initial rating assigned following a grant 
of service connection, adjudicators must consider whether 
separate, or "staged," ratings may be assigned for separate 
periods of time.  The Court specifically found that framing 
the issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the period from the effective date of 
the grant of service connection in addition to a prospective 
rating.  Id.  The veteran is not prejudiced by the naming of 
this issue as the Board has not dismissed any issue.  The 
Board notes that the Court has not provided a substitute name 
for this type of issue.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  As the 
regulations and rating criteria have been provided, the Board 
finds no prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for a 
higher evaluation for his schizophrenia to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  Prior to April 20, 1999, paranoid schizophrenia was 
manifested primarily by acute exacerbations of symptoms to 
include occasional auditory hallucinations and sleep 
difficulties, which were well controlled with medication.  
This symptomatology was productive of no more than definite 
impairment, or of occupational and social impairment 
exemplified by no more than an occasional decrease in work 
efficiency and intermittent periods in which there was an 
inability to perform occupational tasks.  

2.  As of April 20, 1999, paranoid schizophrenia was 
manifested primarily by auditory hallucinations, 
suspiciousness, difficulty with memory and concentration, 
pressured speech, pervasive anxiety, Global Assessment of 
Functioning level (GAF) of 55, and the inability to work.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for schizophrenia prior to April 20, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001); 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2001).

2.  Schizophrenia is 100 percent disabling effective from 
April 20, 1999.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 
9203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001). 

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for higher evaluation, and the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  Moreover, as to the part of the 
veteran's claim that has been denied, i.e., increased 
evaluation in excess of 30 percent prior to April 20, 1999, 
the Board finds that pertinent records have been obtained.  
Thus, the Board concludes that the RO has either complied 
with, or gone beyond, these provisions and thus it would not 
be prejudicial to decide the case on the current record.  

Moreover, the veteran has been apprised several times of the 
laws and regulations pertaining to the issue at hand, in 
rating decisions, a statement of the case, supplemental 
statements of the case, and a Board remand.  Thus, the Board 
finds that the RO has complied with both the duty to assist 
and the duty to notify provisions of the VCAA, implementing 
regulations and internal VA guidance. 
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  See Bernard, 
4 Vet. App. 384.

Background

Service connection for paranoid schizophrenia was granted by 
the Jackson RO in December 1997, following review of evidence 
that included post-service medical records indicating that 
the veteran had been accorded treatment for symptoms that 
were later identified as early manifestations of 
schizophrenia.  A 30 percent rating was assigned, effective 
as of June 25, 1992, the date of receipt of the veteran's 
request that his claim for service connection for a nervous 
disorder be reopened.  The veteran thereafter indicated 
disagreement with the assignment of that evaluation.

Private medical records showing treatment for schizoaffective 
disorder and schizophrenia from 1987 to March 1993 were 
submitted in June 1993.  Medical reports from April 1992 to 
March 1993, around the time the veteran filed his claim, 
revealed that his disorder was considered stable with 
medication and that he had no psychotic symptoms.  The 
medical reports during this period indicated that he had good 
eye contact; his affect was adequate; his thoughts were 
clear, coherent and logical without any looseness of 
associations, delusions, illusions, or hallucinations; and 
that there was no evidence of any anxiety, depression, or 
psychoses.  On one occasion in July 1992, the veteran 
reported hearing voices now and then, but noted these 
symptoms as well as his sleep and mood difficulties were 
handled by medication compliance.  

An August 1993 private hospitalization summary shows that the 
veteran was noncompliant with his medications, and had 
started acting bizarrely and was manic.  On evaluation, he 
denied current auditory or visual hallucinations, or suicide 
and homicide ideations.  His speech was overproductive and 
pressured with flight of ideas.  His memory was intact, he 
was oriented to time, place, and situation, his intelligence 
was normal, and his concentration fair.  His insight was poor 
and his judgment was average.  During the hospitalization, he 
exhibited mood swings from hypomania to depression.  He was 
started on medication.  At discharge, he was slightly 
improved and was calm and sleeping better.  The diagnoses 
included probable bipolar illness. The GAF level was 50 to 
60, with highest level function in past year at 70.  

Private medical outpatient records from March 1995 to 
September 1997 show that he was deemed to be doing well while 
taking his medications.  A May 1995 record shows that he 
reported hearing voices, and as a result had increased his 
use of antipsychotic medication, which he indicated had 
stopped the voices.  Records dated thereafter show that his 
fears relating to that incident, and to his expressed fears 
of loss of control and inability to sleep, were reduced with 
the use of medications.  These records also show that he was 
often described as well groomed, alert, and cooperative, with 
euthymic mood and affect, and fluent and spontaneous speech.  
His thought content was coherent and without psychosis.  He 
denied auditory and visual hallucinations, as well as 
suicidal and homicidal ideations.  He was described as stable 
and it was noted that he knew the markers that trigger his 
decompensation but had remained medically compliant.  

At a September 1997 VA mental status examination, the veteran 
reported that his nerves were not "real bad" as long as he 
took his medication.  He reported experiencing auditory 
hallucinations approximately one month previously.  He denied 
both current hallucinations, and homicidal and suicidal 
thoughts.  His sleep was described as fair.  On evaluation, 
he was adequately groomed, and exhibited no unusual motor 
activity.  His speech was fluent, without flight of ideas or 
looseness of association.  His mood was euthymic, and his 
affect was appropriate.  He expressed no identifiable 
delusions.  Remote, recent, and immediate recall were good, 
judgment was good, abstracting ability was average, and 
insight was fair.  He was precisely oriented times four.  The 
examiner stated that the veteran gave a history consistent 
with paranoid schizophrenia.  

Private medical records from December 1997 to January 1999 
indicated occasional reports of sleep difficulty and 
hallucinations.  However, the veteran's speech was normal, 
eye contact was good, mood was euthymic with appropriate 
affect, and there was no evidence of anxiety, depression, 
psychosis, or hypomania.  It was noted that he continued to 
be compliant with his medications.

At a VA mental status examination dated April 20, 1999, the 
veteran reported recent auditory and visual hallucinations, 
but denied current suicidal or homicidal thoughts. He stated 
that he felt people were out to get him or do something to 
him. On evaluation, he was appropriately dressed and 
adequately groomed.  He exhibited no unusual motor 
activities, and there were no flights of ideas or looseness 
of association.  He denied homicidal and suicidal thoughts, 
and expressed no identifiable delusions.  However, while he 
was precisely oriented as to person, place, situation and 
year, he misidentified the month.  His mood and affect were 
described as suspicious, his immediate recall was poor, and 
his speech was mildly pressured.  The examiner commented that 
although the veteran's condition was stable, he was severely 
impaired in his ability to relate to co-workers, accept 
supervision, maintain concentration, and adapt to changes at 
work due to his paranoid schizophrenia and ongoing auditory 
hallucinations.  The diagnosis was paranoid schizophrenia 
with a GAF of 55.

At a November 1999 VA mental status examination, the veteran 
reported initial insomnia with frequent awakening after 5-6 
hours and inability to go back to sleep.  He stated that he 
had auditory hallucinations about twice a week and visual 
hallucinations once a month.  He denied current suicidal or 
homicidal thought, but indicated that he had had them in the 
past.  He reported that he avoided crowds, and does not like 
to have people behind him.  When asked about special powers, 
he indicated that he felt he could heal people but had not 
tried and that he could preach well but his family asked him 
not to preach.  On evaluation, he was casually dressed and 
groomed and cooperated as best he could.  The examiner noted 
that there was general decline in his motor movements during 
walking with decreased arm swings and slow gait.  It was 
noted that although his facial expressions changed, they were 
significantly restricted in range.  His speech was 
unproductive and slow.  He was generally suspicious but had 
no clear delusions.  His thought processes were organized and 
goal directed and there was no evidence of looseness of 
associations, flight of ideas, or hallucinations.  His mood 
was euthymic and he denied depression but his affect was 
restricted in range.  His memory and concentration were 
impaired as he had difficulty remembering words after 1 
minute and had difficulty performing serial sevens even with 
pencil and paper.  The impression was paranoid schizophrenia 
with significant negative symptoms, which could be related to 
medication.  The examiner commented that due to the veteran's 
negative symptoms and significant auditory hallucinations, 
difficulty with memory and concentration, and pervasive 
anxiety, there was definite impairment in social and 
vocational functioning.  The examiner opined that the veteran 
was unlikely to be able to work.  His GAF was 55.

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision that established service connection 
and assigned the initial disability evaluations, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted for 
schizophrenia when there was definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for a schizophrenic 
disorder when there was considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation required 
lesser symptomatology than that of 100 percent, such as to 
produce severe impairment of social and industrial 
adaptability.  A 100 percent evaluation is warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9203 (1996).    

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9203, a 30 percent disability 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability evaluation is warranted for 
schizophrenia which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for schizophrenia which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2001).

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to the appellant should apply.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also Karnas v Derwinski, 
1 Vet. App. 308 (1991).  
In view of the fact that the benefits that are the subject of 
this appeal were assigned as of June 25, 1992, the Board is 
obligated to evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 55-
60 indicates moderate difficulty 
in social, occupational, or school functioning.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The fact that evidence is not neat does not absolve 
the Board of this duty.  The Court, in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, in the period between June 25, 1992, and 
November 6, 1996, the veteran's paranoid schizophrenia was 
manifested primarily by an acute exacerbation of 
symptomatology, but was otherwise apparently well controlled 
through the use of medications.  While he has alleged that 
his medications produce side effects that result in 
industrial impairment, the medical evidence does not show 
findings indicating that his medications cause impairment or 
symptoms other than those already noted.  In addition, the 
evidence does not show that he has the training that would 
render his allegations probative; see Moray v. Brown, 5 Vet. 
App. 211 (1993), and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence in fact shows that he was hospitalized 
on only one occasion, that he was usually well groomed, and 
that he exhibited appropriate mood, affect and behavior.  
Therefore, the Board finds that the evidence fails to 
demonstrate that, prior to November 7, 1996, his paranoid 
schizophrenia was productive of what could be characterized 
as considerable industrial impairment.  The evidence of 
record for the period from November 7, 1996 to April 19, 
1999, shows that the veteran was accorded outpatient 
treatment on no more than a monthly basis; the records 
pertaining to that treatment reflect that he was compliant 
with his medications, that he was alert and cooperative, and 
that he spoke with a normal voice and normal rate. His 
judgment was described as fair and his memory good.  Thus, 
the Board finds that the preponderance of the evidence 
demonstrates that for the period from November 7, 1996, to 
April 19, 1999, his paranoid schizophrenia was not productive 
of the symptoms requisite for a higher rating, which would be 
occupational and social impairment with reduced reliability 
and productivity with symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

Accordingly, the Board concludes that the evidence prior to 
April 20, 1999, does not demonstrate that the veteran's 
paranoid schizophrenia was so disabling as to warrant an 
evaluation in excess of 30 percent under either rating 
standard.  

However, the report of the April 20, 1999, VA examination, as 
well as that of the November 1999 VA examination, reveal that 
the veteran experienced suspiciousness, hallucinations, 
memory difficulties, and impairment of concentration.  The VA 
examiners noted that his symptoms were described as severe, 
and as being of such a nature as to make it unlikely that he 
could work.  

The Board notes that the Court has found that when one of the 
criteria for a total schedular evaluation under the 
diagnostic codes for mental disorders has been met, the 
veteran is entitled to a total schedular evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994); see also, 
VAOPGCPREC 11-97 (1997).  The Board concludes that the 
evidence supports a finding that the veteran's schizophrenia 
warrants a total schedular evaluation, under the regulations 
that were in effect prior to November 7, 1996, and which are 
applicable subsequent to that date pursuant to Karnas.    

Effective date

As to the effective date of the above evaluation, the law and 
regulations provide that the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400 (2001).  

As this claim for increased evaluation results from a grant 
of service connection from an original claim, the effective 
date is the later of the date of the claim or date 
entitlement arose.  In this case, the veteran's claim of 
entitlement to service connection for a mental disorder was 
received by the RO on June 25, 1992; thus, this is the 
earliest possible date for a rating in excess of 30 percent.  
As noted above, medical evidence, in the form of the April 
20, 1999, VA examination report, shows findings that meet the 
criteria for total evaluation at that time.  However, the 
medical evidence of record prior to April 20, 1999, does not 
show findings to support the criteria of an evaluation in 
excess of 30 percent.  Accordingly, the Board finds that a 
100 percent disability evaluation for schizophrenia is 
warranted, effective April 20, 1999, but that the veteran's 
claim for a disability evaluation in excess of 30 percent 
prior to April 20, 1999, is denied.


ORDER

A 100 percent evaluation for schizophrenia, effective April 
20, 1999, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  An 
evaluation in excess of 30 percent for schizophrenia prior to 
April 20, 1999, is denied. 




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

